DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant's IN THE CLAIMS filed on January 12, 2021 is respectfully acknowledged. Claims 1-4, 6 and 8-11 are pending for examination.

Response to Arguments
3. 	Applicant's arguments filed January 12, 2021 regarding the 35 U.S.C. 103 rejection of claims 1-4, 6 and 8-11 have been fully considered but they are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 1-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rublee (US 9,427,874 B1) in view of Byers et al. (US 2016/0244187 A1) and de Wit et al. (US 9,176,562 B2).

	Regarding claims 1 and 9, Rublee discloses a method and non-transitory computer readable medium storing instructions for offloading one or more scalable robotic tasks in a mobile robotics framework, wherein the method and instructions comprising:
receiving one or more scalable robotic tasks at a mobile robot of a cluster of mobile robots, wherein the one or more scalable robotic tasks include building a map of an unknown environment by using the mobile robot (i.e. a robotic device can be made mobile by coupling the robotic device with a wheeled base, a holonomic base (e.g., a base that can move in any direction), or rails on the ceiling, walls or floors (¶22), wherein the physical environment may include a warehouse or factory where one or more autonomous or non-autonomous robotic devices move around and load, unload, carry, manufacture, or otherwise interact with objects present in the environment, such as boxes, trucks, and other robotic devices or machinery, among other possibilities (¶57); With localization-based navigation, the robotic device may be capable of navigating in an unknown environment using localization which may involve a robotic device building its own map of its environment and calculating its position within the map and/or the position of objects in the environment - ¶61), navigating the environment using the map and localizing the mobile robot on the map (i.e. using map-based navigation, the robotic device may use a map of its environment, e.g., a metric map or topological map, which may then be used to navigate to a particular location on the map - ¶61); 
estimating the map of an unknown environment by using the mobile robot, wherein at the same time the mobile robot localizes itself on the map (i.e. as a robotic device moves throughout its environment, the robotic device may continuously use localization to update its map of the environment - ¶61);
analyzing, the one or more scalable robotic tasks for offloading to one or more external resources based on computation, communication load and energy usage of each scalable robotic task (i.e. computing system may determine that surfaces in a scene lack sufficient patterns/textures to perform operations such as localization and visual odometry when feature repeatability, descriptor uniqueness, and descriptor repeatability are measured, quantified, and determined to be below threshold levels - ¶56; 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves. The sensing system 130 may determine information about the environment that can be used by control system 140  to pick and move boxes efficiently - ¶28; mechanical system 120 may additionally include a motor 122, which may be an electric motor powered by electrical power, or may be powered by a number of different energy sources, such as a gas-based fuel or solar power - ¶25), wherein the one or more scalable robotic tasks are prioritized based on energy usage for task processing and data transfer by the mobile robot (I.e. memory 146 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the mechanical system 120, the sensor system 130, and/or the control system 140; robotic device goes through a mapping process of moving throughout its environment and continuously use localization to update its map of the environment - ¶33, 61), and real-time response time required for the mobile robot to get location update (i.e. the 3D model may be used for collision avoidance, and planning a collision-free trajectory may involve determining the 3D location of objects and surfaces in the environment. A trajectory optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles in real time - ¶46); and
partitioning simultaneous localization and mapping (SLAM) between the mobile robot and the one or more external resources (i.e. as a robotic device moves throughout its environment, the robotic device may continuously use localization to update its map of the environment. This continuous mapping process may be referred to as simultaneous localization and mapping (SLAM); the robotic device acquires input images of an area of an environment using single cameras, stereo cameras, or omnidirectional cameras, among other devices as the robotic device travels in the environment. The images may then be processed to remove lens distortion and/or correct other aspects of the images. Features present and repeated across multiple images of the environment may then be detected- ¶61, 63)
	Rublee does not disclose the method and instructions comprising:
wherein the one or more scalable robotic tasks are prioritized to minimize the execution time of the one or more scalable robotic tasks of the mobile robot; and
offloading the one or more scalable robotic tasks to one or more external resources, wherein the one or more external resources comprising a mobile cloud and an edge of a network.
	However, Byers et al. discloses the limitation “wherein the one or more scalable robotic tasks are prioritized to minimize the execution time of the one or more scalable robotic tasks of the mobile robot” by teaching that, as the UAVs and trucks are expensive resources, operational efficiency of the delivery service can be improved if truck turn-around time is minimized using these techniques [0061]. 		Byers et al. further discloses the limitation "offloading the one or more scalable robotic tasks to one or more external resources, wherein the one or more external resources comprising a mobile cloud and an edge of a network" by teaching that controller 400 may use cloud computing techniques (e.g., centralized processing from one or more remote servers) or fog computing techniques (e.g., extending the cloud computing paradigm to the edges of the network), to coordinate the operations of all of the sensors, actuators, and networking functions of landing perch 106 and/or UAV 102 [0070].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and instructions of Rublee to include the features of Byers et al. in order to ensure low latency between the local controller of landing perch 106 and the cloud-based resources.
	Neither Rublee nor Byers et al. disclose wherein the one or more scalable robotic tasks are prioritized based on maximum number of tasks that can be assigned to the mobile robot and the energy threshold of the mobile robot.
	However, de Wit et al. discloses that processing system 110. The data processing system 110 uses this control data for selecting a specific one of the pre-determined signal processing tasks in dependence on the amount determined (¶16).
	de Wit et al. further discloses that the energy control component 206 is operative to turn the power to the signal processing system 108 on or off, under control of the amount of energy that is available from the energy storage device 204. If the amount of energy exceeds a first pre-determined threshold, the energy switch turns the power supply to the signal processing system 108 on. If the amount of energy drops below a second pre-determined threshold, lower than the first pre-determined threshold, the energy switch turns the power supply to the signal processing system 108 off (¶19).
	It would have been obvious to modify the amount of tasks as taught by de Wit et al. to be the maximum amount since it is well known to be desireable to identify the most tasks that a robot is able to do.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and instructions of Rublee to include the features of de Wit et al. in order to make available an amount of energy that varies over a service life of the energy source.

	Regarding claims 2 and 10, Rublee further discloses the method and medium of claims 1 and 9, wherein the SLAM partitioning is to meet latency requirements, to achieve accurate mobile robot localization and to build the map of the unknown environment (i.e. instructions may be provided to the robotic device to provide a material on the surface(s) in the form of "fiducial markers," or important marked points or features that may be used to facilitate localization, visual odometry, interaction between the robotic device and the object or area, and/or interaction between the object or area and other devices or systems that are in communication with the robotic device (i.e. instructions may be provided to the robotic device to provide a material on the surface(s) in the form of "fiducial markers," or important marked points or features that may be used to facilitate localization, visual odometry, interaction between the robotic device and the object or area, and/or interaction between the object or area and other devices or systems that are in communication with the robotic device -1189).

	Regarding claims 3 and 11, neither Rublee nor Byers et al. nor de Wit et al. disclose the method and instructions further comprising:
executing computation of the one or more offloaded scalable robotic tasks at one or more external resources comprising steps of:
sending the one or more scalable robotic tasks from the mobile robot to the edge and from the edge to the back-end cloud infrastructure;
sharing one or more location updates from the back-end cloud ifrastructure to the edge and from the edge to the mobile robot; and
re-sending the one or more scalable robotic tasks after resampling from each of the external resources to the mobile robot.
	Nevertheless, gleaning from the communication capabilities of Rublee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and instructions of Rublee to allow the robotic tasks to be sent to any particular location, including that of the edge to the back-end cloud infrastructure because it facilitates desired computations.

7. 	Claim(s) 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2016/0244187 A1) in view of Rublee (US 9,427,874 B1) and de Wit et al. (US 9,176,562 B2).

	Regarding claim 4, Byers et al. discloses a system for offloading one or more scalable robotic tasks in a mobile robotics framework, wherein the system comprising:
a memory (i.e. a memory 440) with a set of instructions [0064; FIG. 4];
a cluster of mobile robots, wherein at a mobile robot of the cluster of mobile robots receives one or more scalable robotic tasks (i.e. Server computers communicatively coupled to landing roost 300 may coordinate the UAVs 102, to ensure the delivery service operates as safely and efficiently as possible) [0046; 3A-3B]; and
at least a processor, wherein the processor is communicatively coupled to the memory, and wherein the processor is configured to (i.e. controller 400 may include one or more network interfaces 410, one or more peripheral device interfaces 415, one or more processors 420) [0064; FIG. 4];
analyze the one or more scalable robotic tasks for offloading to one or more external resources based on computation, communication load and energy usage of each scalable robotic task (i.e. the controller of landing perch 106 provides energy to UAV 102 to provide a rapid charge of its batteries and coolant to ensure the components of UAV 102 stay within a given temperature range, performs various diagnostic and test functions, coordinates test programs with the on-board processor of UAV 102, and interfaces with the load cells of UAV 102 while collaborating with any number of cloud-based resources reachable over a private or public network) [0023, 0036-0038], wherein the one or more external resources comprising a mobile cloud and an edge of a network, and wherein the one or more scalable robotic tasks are prioritized to minimize the execution time of the one or more scalable robotic tasks of the mobile robot (i.e. controller 400 may use cloud computing techniques (e.g., centralized processing from one or more remote servers) or fog computing techniques (e.g., extending the cloud computing paradigm to the edges of the network), to coordinate the operations of all of the sensors, actuators, and networking functions of landing perch 106 and/or UAV 102) [0070]; and
offload the one or more scalable robotic tasks to one or more external resources based on the analysis, wherein the simultaneous localization and mapping (SLAM) is partitioned to meet latency requirements (i.e. fog computing techniques can be used in the local landing perch 106, to ensure that it has the necessary latency, storage, security and robustness properties without relying solely on cloud-based resources; the controller of landing perch 106 may collaborate with any number of cloud-based resources reachable over a private or public network, wherein such services may coordinate fleet operations, relay position or navigation data, provide air traffic control services, provide maintenance activities, or the like, based on HTML5 and may use WebRTC, for example, to ensure low latency between the local controller of landing perch 106 and the cloud-based resources) [0037, 0038].
	Byers et al. does not disclose wherein a simultaneous localization and mapping (SLAM) is partinion to build a map of the unknown environment, to navigate the environment using the mapand to localize the mobile robot on the map.	
	However, Rublee discloses that, with localization-based navigation, the robotic device may be capable of navigating in an unknown environment using localization which may involve a robotic device building its own map of its environment and calculating its position within the map and/or the position of objects in the environment (¶61).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byers et al. to include the features of Rublee in order to provide landmarks to facilitate localization and visual odometry by a robotic device or computing system associated with a robotic device.
	Further, Byers et al. in view of Rublee and de Wit et al. overcome the limitation “wherein the one or more scalable robotic tasks are prioritized based on maximum number of tasks that can be assigned to the mobile robot, energy threshold of the mobile robot, energy usage for task processing and data transfer by the mobile robot, and real-time response time required for the mobile robot to get location update” as provided in claim 1 above.

	Regarding claim 6, Byers et al. does not disclose the system wherein the system estimates a map of an unknown environment by using the mobile robot, wherein at the same time the mobile robot localizes itself on the map.
	However, Rublee discloses that, as a robotic device moves throughout its environment, the robotic device may continuously use localization to update its map of the environment (¶61).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byers et al. to include the features of Rublee in order to provide landmarks to facilitate localization and visual odometry by a robotic device or computing system associated with a robotic device.

	Regarding claim 8, neither Byers et al. nor Rublee nor de Wit et al. disclose the system wherein the system is configured to execute computation of the one or more offloaded scalable robotic tasks at one or more external resources comprising steps of:
sending the one or more scalable robotic tasks from the mobile robot to the edge and from
the edge to the back-end cloud infrastructure;
sharing one or more location updates from the back-end cloud infrastructure to the edge and from the edge to the mobile robot; and
re-sending the one or more scalable robotic tasks after resampling from each of the external
resources to the mobile robot.
	Nevertheless, gleaning from the communication capabilities of Rublee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to
have modified the method of Rublee to allow the robotic tasks to be sent to any particular location, including that of the edge to the back-end cloud infrastructure because it facilitates desired computations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664